Citation Nr: 1200898	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  10-35 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from August 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran had requested a Board video conference hearing, but withdrew that request in a written statement dated in November 2011, which is of record.  

The Board notes that additional evidence was added to this file without a waiver subsequent to the Statement of the Case issued in August 2010.  As this evidence assists in supporting the grant of service connection in this case, it is non-prejudicial for the Bard to consider it in the first instance.  See 38 C.F.R. § 20.1304(c).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

Evidence on file indicates that it is at least as likely as not that the Veteran's currently manifested bilateral hearing loss was caused by acoustic trauma sustained during active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Since the Board is granting the Veteran's service connection claim for bilateral hearing loss, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.  

Factual Background

The Veteran served on active duty with the United States Army from August 1942 to October 1945 during which time the Veteran's MOS was rifleman instructor.  

In July 2009, the Veteran filed original service connection claims for bilateral hearing loss and tinnitus.  

The Veteran's service treatment records (STRs) are unavailable in this case.  In October 2009, the National Personnel Records Center (NPRC) indicated that the records had been destroyed in a fire.  The file contains a December 2009 memorandum for the file issued as a formal finding of unavailability of the STRs.  

Private medical records include a June 2005 entry indicating that the Veteran had tinnitus with hearing loss.  It was noted that a tinnitus masker had been recommended 20 years previously.  An audiogram was scheduled.  The file contains a private audiogram report of June 2005.  The findings were not fully interpreted as the numeric level of hearing deficit in hertz was not specified; however interpreted most favorably to the Veteran, the audiogram findings for pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
65
65
70
LEFT
45
55
55
55
60

A speech recognition score of 76% bilaterally was recorded.  A record dated in June 2005 indicated that the audiogram results had been reviewed revealing bilateral moderate to severe sensorineural hearing loss.  Long-term tinnitus and a perforation of the left tympanic membrane were also noted.  A private medical record of July 2005 reflects that the Veteran underwent surgical treatment for a left tympanic membrane perforation.

A VA audio examination was conducted in April 2010 and the claims folder was reviewed.  The Veteran complained of hearing loss and tinnitus and gave a history of acoustic trauma from weapons firing during World War II.  On audiological evaluation, pure tone thresholds in decibels were as follows




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
65
50
70
LEFT
55
55
65
55
70

The average puretone air conduction threshold for the 1000, 2000, 3000, and 4000 hertz frequencies was 62.5 in the right ear and 61.25 in the left ear.  Speech audiometry revealed speech recognition ability of 60 percent in the right ear, and 76 percent in the left ear.  Bilateral moderately severe to severe hearing loss was diagnosed.  The examiner opined that tinnitus was at least as likely as not due to military noise exposure.  With respect to hearing loss, the examiner was unable to resolve the issue onset/etiology to service, explaining that there was no audiometric data in the claims file.  The examiner did note that the relationship between noise exposure and tinnitus was well documented in the literature.

In an April 2010 rating action service connection was established for tinnitus, but not for bilateral hearing loss.   

VA records reflect that the Veteran was seen for treatment of hearing loss and tinnitus between 2009 and 2010.  Records reflect that he gave a history of acoustic trauma in service and believed his current hearing problems to be related to that trauma.  The Veteran was fitted for hearing aids in January 2010.  

In a statement provided in August 2010, the Veteran indicated that shortly after service, he went to a doctor for complaints of hearing loss.  He indicated that he was treated with sweet oil drops.  The Veteran mentioned that treatment records relating to hearing loss had been destroyed.

The Veteran underwent a private audiological evaluation in September 2011, at which time moderate to severe sensorineural hearing loss of the right ear, and moderate to severe mixed hearing loss of the left ear were diagnosed.  

The file contains an October 2011 medical statement of Dr. B.W., and ear, nose and throat specialist.  The doctor mentioned that the Veteran had served as a rifleman instructor on Rifle caliber 30 and also became an expert on the Thompson Sub Machine Gun during his tour of duty in World War II.  It was noted that during service, the Veteran was never provided any type of safety protection for his ears.  The doctor opined that it was most likely that this was when the Veteran's hearing was permanently damaged.  

Analysis

The Veteran maintains that service connection is warranted for bilateral hearing loss, explaining that during service, he was continually exposed to acoustic trauma without the benefit of ear protection.

At the outset, it appears that the Veteran's STRs in this case are unavailable.  In such a case, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of- the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point out, however, the O'Hare precedent does not raise a presumption that the missing medical records would, if they still existed, necessarily support the claim.  

Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when a veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995). Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Generally, in order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including organic diseases of the nervous system - such as hearing loss, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

With respect to the hearing loss claim, the provisions of 38 C.F.R. § 3.385 define disability due to impaired hearing.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Hickson element (1) evidence of currently manifested hearing loss has been presented.  Specifically, upon VA audiological evaluation conducted in 2010, bilateral hearing disability as defined under 38 C.F.R. § 3.385, was shown.

With regard to Hickson element (2), the Veteran has reported experiencing acoustic trauma in conjunction with his service in the United States Army.  He is competent to describe noise exposure sustained during service and his statements to this effect are considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Unfortunately, in the absence of any STRs there is no way to determine whether any hearing deficit was shown during service or upon separation.  

Under 38 C.F.R. § 3.303(b), a method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In this case, the Board finds that the Veteran's lay statements describing the onset and chronicity of the bilateral hearing loss due to acoustic trauma in and since service are consistent with his MOS as a rifleman instructor.  Also persuasive in this case is the fact that service connection has already been established for tinnitus, based at least in part on the Veteran's credible report of acoustic trauma during service with symptoms of tinnitus and hearing loss occurring chronically thereafter.  

In addition and significantly, the file contains a private medical opinion of Dr. B.W. dated in October 2011.  The doctor opined that it was most likely that the Veteran's hearing loss was etiologically related to acoustic trauma from rifles and sub machine guns sustained during World War II, without the use of hearing protection.  After carefully reviewing this evidence, the Board finds no adequate basis to reject this competent medical opinion which is favorable to the Veteran, based on a rational lack of credibility or probative value. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998);

The Board notes that the Veteran had been evaluated by VA in 2010, at which time bilateral hearing loss was diagnosed and the examiner was unable to resolve the issue of onset/etiology to service, explaining that there was no audiometric data in the claims file.  The Board is cognizant of the recent holding of Jones v. Shinseki, 23 Vet. App. 382 (2010), where in essence, the Court acknowledged, there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

With regard to the 2010 opinion of the VA examiner, there is no indication that the examiner failed to provide an opinion as a substitute for the consideration of all pertinent facts and available medical facts.  As detailed above, the examiner summarized all available facts and concluded that an opinion could not be provided because the record had essentially no historical audiological data to assess.  As such, the 2010 opinion of the VA examiner, while inconclusive is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that even if ultimately inconclusive, the medical examiner could discuss, for example, "why the examiner finds cited studies persuasive or unpersuasive, whether the Veteran has other risk factors for developing the claimed condition, and whether the claimed condition has manifested itself in an unusual manner.").  Significantly, this opinion is not necessarily adverse to the Veteran's claim, and is not viewed or weighed by the Board as a negative opinion, as it does not discount the possibility of service-related acoustic trauma as a causative factor in the development of the Veteran's hearing loss.

Given the evidence outlined above, the Board is of the opinion that the point of equipoise has been reached in this matter.  Thus, even though a VA examiner was unable to provide an opinion addressing the etiology/onset of the hearing loss, Dr. B.W. did provide a probative opinion that was based upon a credible history provided by the Veteran, and supported by rationale.  This opinion, coupled with the Veteran's competent and credible report as to the extent and nature of his acoustic trauma and onset and chronicity of his hearing impairment, leads the Board to conclude that the evidence is at the very least in equipoise as to whether currently manifested bilateral hearing loss is etiologically related to acoustic trauma which was sustained in service.  

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  Moreover, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  As such, the Board will resolve all doubt in the Veteran's favor to find that entitlement to service connection for bilateral hearing loss is warranted.  Id.  Accordingly, the claim is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


